NO. 07-10-00451-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

AUGUST
23, 2011
 

 
CLARENCE CERF, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF
POTTER COUNTY;
 
NO. 55,527-C; HONORABLE PATRICK PIRTLE, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
ORDER
On August 3, 2011, and in response to
counsel’s failure to respond to the Court’s notice of late brief, we abated and
remanded the instant cause to the trial court for the purpose of conducting a
hearing to determine whether appellant desires to prosecute the appeal and
other findings related to counsel’s representation of appellant.  See Tex.
R. App. P. 38.8(b).  Prior to the
deadline given for the trial court’s hearing, appellant’s counsel has filed in
this Court a motion for extension of time in which to file appellant’s
brief.  In this motion, counsel has
provided this Court with facts constituting a reasonable explanation for the
need for an extension of time in which to file appellant’s brief.  See Tex.
R. App. P. 10.5(b)(1)(C).  Counsel
has requested an extension to September 5, 2011.
            Finding
that counsel’s motion satisfies Rule 10.5’s requirements and effectively serves
the purposes sought to be achieved by the trial court’s hearing on remand, we
hereby vacate our order of August 3, 2011 in which we abated and remanded the
instant cause, reinstate the instant cause, and grant appellant’s motion for
extension of time in which to file appellant’s brief to September 6, 2011.
            IT
IS SO ORDERED.
 
                                                                                                Per
Curiam
 
Do
not publish.